Citation Nr: 0413298	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating higher than 30 percent for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to February 
1956.

On June 26, 2000, the veteran filed a claim requesting a 
higher rating for his service-connected psoriasis-which, at 
that time, was evaluated as 0 percent disabling, i.e., 
noncompensable.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, issued a decision in March 2001 
increasing the rating for the psoriasis from 0 to 10 percent, 
effective from the date of receipt of the claim for a higher 
rating.  The RO subsequently issued another decision in 
October 2001, this time increasing the rating from 10 to 30 
percent, also effective from the date of receipt of the 
claim.  The veteran since has perfected an appeal 
to the Board of Veterans' Appeals (Board) for an even higher 
rating.

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran requested and received a hearing before a 
Decision Review Officer (DRO) at the RO in July 2001.  But he 
also requested on his December 2001 VA Form 9, Appeal to the 
Board, a hearing at the RO before a Member of the Board 
(Veterans Law Judge (VLJ)).  This type of hearing is 
frequently referred to as a travel Board hearing.  In 
addition, the March 2004 statement of the veteran's 
representative in lieu of a VA Form 646 points out that the 
veteran had requested a travel Board hearing, at which he 
intended to present further oral argument and testimony in 
support of his claim.



The March 2004 Appeals Certification Worksheet reflects, 
incorrectly, that the veteran did not request a travel Board 
hearing (p. 2).  There is no written indication or other 
statement in the claims file that a travel Board hearing was 
either scheduled or held or that the veteran waived his right 
to this type of hearing after requesting it.  So he still has 
a right to a travel Board hearing, and one must be scheduled.  
38 C.F.R. §§ 20.700, 20.704 (2003).

Accordingly, the case is REMANDED to the RO for the 
following: 

Schedule the veteran for a travel Board 
hearing as soon as possible.  Notify him 
of the date, time and location of his 
hearing, and put a copy of this letter in 
his claims file.  If, for whatever 
reason, he decides that he no longer 
wants this type of hearing (or any other 
type of hearing before the Board), then 
he should indicate this in writing and 
it, too, should be documented in his 
claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


